DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,9,17,25 are objected to because of the following informalities:  
As compared with specification on par[0154], page 50 and fig.11 Applicant is required to indicate  whether the second resource pattern is between “the second access node 1105a and the child node 1105c” or between “the access node 1105b and the child node 1105c”. Examiner believes the specification was typo in this para[0154].  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Cui et al. (US Pat.10,637,563).
In claims 1,9,17,25 Cui et al. discloses a method for wireless communication by a first access node, comprising: receiving a capability indicator from a second access node (see fig.12; step 1210; col.16; lines 5-15; a network controller receives network data condition indicating frequency range (capability indicator;  col.13; lines 65 to col.14; line 5) and half duplex constraint (capability indicator; see col.9; lines 18-30) from a first network node relay DU 212); determining a first resource pattern for a first link between the second access node and the first access node and determining a second resource pattern for a second link between the second access node and a child access node of the second access node based at least in part on the capability indicator ( see fig.12; step 1220; col.16; lines 16-30 and col.13; lines 26-30; based on the network condition which comprises frequency range  and half duplex constraint of the relay DU 212, the network controller manages a partition of an access link 22 carrying a first bandwidth transmission (second link) between the network relay node 212 and the UE (second resource pattern) and a backhaul link 215 carrying a second bandwidth transmission (first link) between the relay DU 212 and a second network node device ( first resource pattern));
communicating via the first link in accordance with the first resource pattern ( col.16; lines 31-37; the network controller reroutes packets from access link 220 to backhaul link 215); and transmitting an indicator of the second resource pattern to the second 
In claims 2,10,18,26 Cui et al. discloses the first access node is a parent access node of the second access node (see fig.2; col.6; lines 25-30 and lines 45-48; DU 210 is parent node 210).
In claims 3,11,19,27 Cui et al. discloses the first access node is a central unit ( see fig.2; col.6, lines 10-15; central unit 205).
In claims 4,12,20,28 Cui et al. discloses configuring the first resource pattern and the second resource pattern to support a time division multiplexing scheme between the first link and the second link based at least in part on the capability indicator indicating that the second access node has a half duplex capability (see col.9, lines 27-30; based on the half duplex constraint at each DU (second access node), the transmission employs  time division multiplexing 410 (see fig.4; col.8; lines 27-35).
In claims 5,13,21, 29 Cui et al. discloses configuring the first resource pattern and the second resource pattern to support a spatial division multiplexing scheme or a frequency division multiplexing scheme with uplink and downlink coordination between the first link and the second link based at least in part on the capability indicator indicating that the second access node has a halfduplex capability (see col.9; lines 28-40; based on the half duplex constraint at the relay DU, Frequency division multiplexing 420 
In claims 6,14,22,30 Cui et al. discloses configuring the first resource pattern and the second resource pattern to coordinate a transmit state and receive state for the first and second links (see fig.2; col.6; lines 25-35; donor Du 10 communicates with relay DU 212 via backhaul link 215 comprising UL and DL. The Relay DU 212 communicates with UE 102 via access link 220 comprising UL and DL).
In claims 7,8,15,16,23,24,31,32 Cui et al. discloses configuring the first resource pattern and the second resource pattern to configure the second access node to simultaneously be in a transmit state and a receive state for the first and second links ( see col.8; lines 36-42;FDM 420 scheme is employed to make UL and DL transmissions on access link and backhaul link happen at the same time).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Novlan et al. (US Pub.2019/0349079);
Hampel et al.(US Pub. 2019/0021108).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413